Exhibit31.3 CERTIFICATIONS I, Charles E. Moran, certify that: 1. I have reviewed this annual report on Form 10-K/A of SkillSoft Public Limited Company; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Omitted; 4. Omitted; 5. Omitted. Dated: May28, 2009 /s/ Charles E. Moran Charles E. Moran Chairman of the Board, President and Chief Executive Officer
